Title: To Benjamin Franklin from Thomas Digges, 28 January 1780
From: Digges, Thomas
To: Franklin, Benjamin


Dr. Sir
28 Jany 1780
I wrote you under dates the 11. 12. & 14th by a friend Mr. B——r, whom I am now under dayly expectation of seeing. The Bearer of this is an honest Captain of a Ship from my own neighbourhood, & one of a respectable & numerous family. He has a ship & means to push homewards with Her, & from my recommendation is inducd to be a supplicant to you for such aid as you lately gave to Mr. Sterry & Mr Smith. The Vessel is the Brigantine Brighton, 100 Tonns, British Built, 8 Guns, & mannd with 10 or 11 Seamen: The Bearer is owner & Capt of Her, but as others of our Countrymen are concernd it would be well for the ——— to run thus Capt. Walter Belt, Captain Aron Sheffield, & others Citizens & subjects of ——— &ca. This vessell will certainly take out above ten thousd pounds worth of useful & necessary articles; This is my motive for helping the matter forward, & for the serving & putting in the right situation six or eight good friends. It will be a great obligation to me Sir if you can be servicable in the matter to the Bearer Capt. Belt—
We are yet in a state of uncertainty about the American Cartel— The seeing a regular one Establishd between France & Engld. & the having been so often put off with hopes, makes the Prisoners very turbulent, often to break Goal & come distressd to the Capital, & to induce several to enter on board the navy. The subscription is quite expended, but I got a few days ago a supply from the overplus of M Wilkes’s subscription to his Election for Chamberlain of fifty pounds; this I fear will be soon gone, & there have been 20 added to the number since I last wrote.— Those at Millford to the amot. of 32, liberated themselves last week, made off with a vessel loaded with flour & goods & got safe away. No steps are yet taken or likely to be taken for liberating an equal number of Americans to those permitted to come from Boston in the Ship Bob Capt. Dukin to Falmo. wth 95, and the Polly Capt Mitchel to Bristol with 35. Nor are those releasd by Rects at Sea the least attended to. The constant Answr. of the board of sick & hurt when enquird of about the detention of the Cartel, is, that she is detaind for the want of specification of numbers from your side— however the real reason is, the fear of these Prisoners getting quickly on board Paul Jones’s Squadron. Capt Manley formerly of the Hancock & since Commr of a continental Ship is now a prisoner at Plymo. & very poor & distressd; I would help him but I am really so distressd on accot of what I have already advancd those unhappy people that it is out of my power to give him aids of money. The Bearer will give you 8 or 10 News papers by wch you will learn the currt. news of the day— 12,000 Ton of shipping is engagd to carry 5,000 of Faucits cattle to Ama. in the spring, & we talk big of carrying every thing before us in that quarter.
The loss of the Posts on the Mississippi, & of Pensacola, are thought lightly of here, all is lost in the grand naval success’s agt. the french victuallers in the West Indies, & of the capture of six Spanish men of war & 18 Transports near the Bay Biscay this month, & we are quite sure Rodney will raise the seige of Gibr & do mischief to Cadiz.
I understand that Mr I——d [Izard] has lost his passage from Amm [Amsterdam] to the Wt Indies, & is at a loss at present what to do towards getting out. The Bearer will take care of any thing you may have to send here. I am wth. very gt. regard Sir Yr obt Ser
J.V. Drouillard
D.H. is so much out of Town & out of the way of personal application to the board of sick & hurt, that I have pressd him by letter to get Mr Hodgson (who some time ago wrote to you but has yet had no Ansr.) to act as a go-between wch will give Mr Hodgson an oppery of now & then speaking to some good purpose towards the expediting the Cartel.
Since writing the foregoing relative to the arrivl from N York, a friend of mine has it at second hand from the Capn. arrivd that the fleet for the Southern Expedition was certainly to sail the day after the homewd bound fleet wch. saild upwds of 100 in number the 23d Dcr.
5,000 men are the numbers sent to the soward & six men of war. 3 days after the sailing the homeward bound fleet was dispersd totally by a severe storm, wch the arrivd Captain, thinks must have dispersd or driven off the Coast the men of war & transports carrying the Troops. It was generally given out that Chas Town was their destination.

 Addressed: A Monsieur / Monsieur B— Franklin / Passy
Notations in different hands: Digges Jan 20. 1780 / January 28 1780
